Citation Nr: 0938398	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
claimed as due to radar and radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the issue on appeal.

In October 2004, the Board remanded the case for additional 
development and adjudicative action.  In an October 2008, 
decision, the Board denied entitlement to service connection 
for a low sperm count and rheumatoid arthritis, claimed as 
due to radar and radiation exposure.  The Veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In June 2009, the Veteran and the Secretary of VA (parties) 
filed a joint motion to vacate the part of the Board decision 
that denied entitlement to service connection for rheumatoid 
arthritis and affirm the part of the decision that denied 
entitlement to service connection for low sperm count.  The 
Court granted the motion that same month.  The case has been 
returned to the Board for further appellate review. 

The Board notes that the "Conclusion" in the June 2009 
joint motion does not match the first paragraph of the 
motion.  Compare first paragraph on page 1 to "Conclusion" 
on page 5 of joint motion.  Specifically, in the 
"Conclusion," the parties refer to a May 22, 2008 Board 
decision that denied reopening a claim for service connection 
for a dental disability.  Id.  The May 2008 Board decision 
did not address a claim of entitlement to service connection 
for a dental disorder.  Hence, the topic sentence of the 
conclusion appears to be clearly and unmistakably erroneous  
Accordingly, the Board has concluded that in granting the 
parties's joint motion, the Court was agreeing to grant the 
findings made in the first paragraph on page 1 of the joint 
motion, which addressed the specific facts in this case, 
versus the "Conclusion" on page 5.  

Since the June 2009 Court order, the Veteran has submitted 
statements to the Board wherein he has made allegations 
regarding his low sperm count; however, that issue is no 
longer part of the current appeal, as the Court order 
affirmed the October 2008 Board decision regarding that 
issue.  As a result of the Court's order, the Board's 
decision is final as to that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2009 joint motion, the parties found that the 
Board had not fully addressed VA's failure to fully comply 
with its duty to assist the Veteran pursuant to 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(e) (2009), which is 
explained below.  

As discussed in the October 2008 decision, the Veteran claims 
he was exposed to radar and/or radiation exposure, which has 
caused the development of rheumatoid arthritis.  In the 
October 2004 remand, the Board requested the following, in 
part:  

The RO must contact the National 
Personnel Records Center, the United 
States Coast Guard, the National Archives 
and Records Administration, or other 
appropriate source in order to obtain the 
[V]eteran's service personnel records and 
any and all other information as to the 
nature of his claimed inservice exposure 
to radioactive radar emissions while 
working in 1965 on the Coast Guard 
cutter, White Pine.  These sources should 
also be requested to provide evidence of 
the [V]eteran's duties while stationed at 
Curtis Bay, Maryland, when he allegedly 
worked in close proximity to the surface 
search radar when it was accidentally 
activated.  These sources should also be 
requested to provide evidence regarding 
the [V]eteran's duties in 1965, when he 
allegedly changed a "nuclear cell" that 
powers the Chesapeake Bay Bridge Light 
that allegedly exposed the appellant to 
some form of radiation.  Copies of ship 
and deck logs, incident reports, or other 
data tending to verify any radar 
emissions and/or radiation exposure and 
the nature of any such exposure must be 
obtained for inclusion in the record.  
Data as to the nature of the power cell 
utilized in or about 1965 at the 
Chesapeake Bay Bridge Light should be 
obtained for the record.  All efforts to 
secure this evidence must be documented 
in the claims folder.

The record reflects the RO sent four letters to the 
Commandant of the Coast Guard in November 2004, December 
2005, August 2006, and May 2007.  No response was ever 
received.  VA determined that the records were unavailable in 
a March 2008 Memorandum.  The Veteran was informed VA had not 
received any response in the May 2008 supplemental statement 
of the case.

In the October 2008 Board decision, it found that VA had 
fulfilled its duty to assist in attempting to obtain these 
records.  The parties disagreed, pointing out that under the 
provisions of 38 U.S.C.A. § 5103A(2) and 38 C.F.R. 
§ 3.159(e), VA was required to inform the Veteran that when 
it cannot obtain federal records, that either (1) it is 
reasonably certain they do not exist; or, (2) further efforts 
to obtain them would be futile.  Also, under these 
provisions, VA was supposed to notify the Veteran of the 
identity of the records VA was unable to obtain, provide an 
explanation of the efforts VA made to obtain the records, 
provide a description of any further action VA would take 
regarding the claim, and inform the Veteran that he is 
ultimately responsible for providing the evidence.  Id.  The 
Board agrees that such notification was not provided to the 
Veteran.  As a result, this requires a remand.

The parties noted in the joint motion that the Veteran had 
made more than one request to VA to help him obtain 
statements from Coast Guard supervisors and that the RO 
neither assisted him nor advised him otherwise.  The 
Veteran's purpose for wanting to obtain these statements was 
to corroborate his allegation that he was exposed to 
radiation during service.  

The term "radiation risk activity" is defined by 
regulation.  See 38 C.F.R. § 3.309(d)(3)(ii)(A)-(E) (2009).  
Notably, even if these individuals corroborated the Veteran's 
allegation of radar or radiation exposure as described by the 
Veteran, it would not change the fact that the appellant's 
alleged exposure does not meet the criteria under the 
regulation of having engaged in a radiation risk activity.  
Id.  Additionally, the Veteran has presented no evidentiary 
offer of proof that any of these individuals would be able to 
provide competent evidence that rheumatoid arthritis is a 
radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2009).  It 
is for these reasons that the Board finds that VA is not 
required to assist the Veteran in obtaining statements from 
these individuals.  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (VA's statutory duty to assist is not a license 
for a "fishing expedition."). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should comply with the 
provisions of 38 C.F.R. § 3.159(e)(1)(i)-
(iv) (2009), as to its attempt to obtain 
the records from the Commandant of the 
Coast Guard and inform the Veteran of the 
following:

    (i) the identity of the records VA was 
unable to obtain;  
    
(ii) an explanation of the efforts VA 
made to obtain the records;  

(iii) a description of any further 
action VA will take regarding the 
claim, including, but not limited to, 
notice that VA will decide the claim 
based on the evidence of record unless 
the claimant submits the records VA was 
unable to obtain; and

(iv) a notice that the claimant is 
ultimately responsible for providing 
the evidence.
    
The RO/AMC should give the Veteran at 
least 60 days to submit any additional 
evidence.

2.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to 
service connection for rheumatoid 
arthritis, claimed as due to radar and 
radiation exposure.  If the benefit is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

